        Case 1:13-cv-07789-LGS Document 1303 Filed 05/01/19 Page 1 of 1




May 1, 2019

Via ECF

Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:       In re Foreign Exchange Benchmark Rates Antitrust Litigation
                 Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:
         We write in response to the Court’s July 31, 2015 Order (ECF No. 365) to update the Court
concerning the continuing need for redactions in the Third Consolidated Amended Class Action
Complaint (“TAC”). We have conferred with the United States Department of Justice about the
continuing need for redactions in the TAC. For the reasons set forth in our September 11, 2015
letter (ECF No. 460), the DOJ has informed us that it wishes that the current redactions remain in
place at this time.


                                              Very truly yours,

 HAUSFELD LLP                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP

  s/ Michael D. Hausfeld                                      s/ Christopher M. Burke
 Michael D. Hausfeld                                         Christopher M. Burke
 1700 K Street, NW, Suite 650                                600 W. Broadway, Suite 3300
 Washington, DC 20006                                        San Diego, CA 92101
 Telephone: 202-540-7143                                     Telephone: 619-233-4565
 mhausfeld@hausfeldllp.com                                   cburke@scott-scott.com

                                     Interim Co-Lead Class Counsel




SCOTT+SCOTT ATTORNEYS AT LAW LLP • 600 W . Broadway, Suite 3300, San Diego, CA 92101 • Tel: 619-233-4565


CALIFORNIA   •   CONNECTICUT   •   NEW YORK   •   OHIO   •   LONDON    www.scott-scott.com   • Fax: 619-233-0508
